DETAILED ACTION
Election/Restrictions
Claims 8-11 & 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on October 18, 2019 & June 4, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., [US 2014/0117825] in view of KR20000016423.  Lee teaches of an air conditioner ((20) – fig. 13 for example) comprising: a first frame (21); and a second frame (23) rotatably coupled to the first frame; but Lee does not disclose particulars of a hinged / pivoting arrangement between the two frames as prescribed by applicant.  As to this aspect, KR`423 is cited as an evidence reference for the known use of a hinge (figs. 3 or 4) used to pivotably couple a door to a box.  KR`423 discloses the use of a first frame component (20 or 200) including a through-hole (26 or 105); a second frame component (10 or 100) rotatably coupled to the first frame, the second frame including: a burring portion (18 or 206) at least a portion of which is insertable into the through-hole of the first frame in a first direction (fig. 5), where while the burring portion is inserted into the through-hole of the first frame, the burring portion protrudes in the 10first direction, and a burring hole (hole) formed by the burring portion; and a fastening member (30 or 300) insertable into the burring hole in a second direction opposite to the first direction and configured to function as a rotary shaft of the second frame, where while the fastening member is inserted into the burring hole, 15the fastening member protrudes in the second direction.  Accordingly, the position is taken that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinged assembly of Lee in view of KR`423’s assembly because this arrangement would provide Lee with an alternative hinged assembly whereby the frames could be conveniently rotatably coupled and decoupled via the use of a single fastener while also providing a locking option {such as with (102, 202) features} between the frames thereby enhancing the versatility of the coupled arrangement.  Regarding Claim 2, as modified, the first frame further comprises a first recess (27 or 107) formed around a periphery of the through-hole and recessed in the second direction.  Regarding Claim 4, the fastening member (300) is arranged to be spaced apart from the first frame so as not to be in contact with the first frame (fig. 5).  Regarding Claim 5, as modified, the fastening member (30) comprises: a body (body with start of threads) having a thread (31) formed on an outer surface thereof, and a head (32) provided in one end of the body and having a diameter greater than that of the body (fig. 3).  Regarding Claim 6, as modified, 5a diameter of the body is greater than a diameter of the burring hole (viewed as when some threads are considered since the threads need to mesh with interior threads of the recess which would be greater in diameter than the hole diameter).  Regarding Claim 7, as modified, a diameter of the through-hole is less than the diameter of the head (shown) to prevent the fastening member from passing through the through-hole.  Regarding Claim 12, the air conditioner further includes a first printed circuit board assembly (2) and a second printed circuit board assembly (3) different from the first printed circuit board assembly, 30wherein the first printed circuit board assembly is mounted to the first frame, and the second printed circuit board assembly is mounted to the second frame (note [0062] for example as applicable to fig. 13).  Regarding Claim 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various air conditioner assembled features along with appliance fastening features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
November 12, 2021

/James O Hansen/Primary Examiner, Art Unit 3637